MADDOX, Justice
(concurring specially).
In Locke v. Wheat, Ala., 350 So.2d 451 (1977), I was the sole member of this Court to express a dissenting view. I thoroughly expressed my views in that dissent, which I still believe to be right, but I recognize that this Court, for the present, seems committed to the interpretation of Alabama’s prisoner transfer statute as expressed by the *1108other eight members of the Court in that decision. Consequently, so long as this Court is so thoroughly committed to that interpretation, I must make decisions on the law as this Court construes it to be. See Mr. Justice Black’s special concurrence in Morgan v. Virginia, 328 U.S. 373, 386-88, 66 S.Ct. 1050, 90 L.Ed. 1317 (1945), wherein he expressed similar views about the Supreme Court’s interpretation of the Interstate Commerce Clause, with which he disagreed, but which he felt constrained to follow.
In any event, the legislature will soon be in session. That body, in its wisdom, can determine whether the prisoner transfer laws, as interpreted, should be changed because of the emergency conditions which exist in some county jails because of the federal court order.